Citation Nr: 0918264	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-17 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected allergic rhinitis.

3.  Entitlement to service connection for a right elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to June 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
A hearing was held at the RO before the undersigned Veterans 
Law Judge in February 2009.

The Board notes that the only issue certified for appellate 
review was entitlement to service connection for a right 
elbow disorder.  The Board notes, however, that the statement 
of the case which addressed that issue also included service 
connection for hearing loss and service connection for 
sinusitis.  In his subsequent appeal statement the Veteran 
indicated that he wanted to appeal all of the issues listed 
on the statement of the case.  Accordingly, the Board will 
address all three of those issues.  

The claims for service connection for a right elbow disorder 
and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran does not currently have hearing loss of the right 
ear with the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz being 40 decibels or 
greater; or auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test being less than 94 percent.

CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2001 and September 2005 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  He has been 
afforded appropriate disability evaluation examinations.  The 
Social Security Administration has advised the VA that no 
Social Security Records could be located after an exhaustive 
search.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further development is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence shows 
that the Veteran currently does not currently have a hearing 
loss disability of the right ear.  On the most recent 
examination, the Veteran's hearing ability in the right ear 
was not significantly decreased.  

On the authorized audiological evaluation in April 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
20

The average for the right ear was 20 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear.  

The Board also notes that a post service record from a 
service medical facility dated in December 2005 reflects that 
the Veteran was found to have "very mild" bilateral hearing 
loss.  No specific audiometric findings were noted.  

The evidence establishes that the Veteran does not currently 
have a hearing loss disability of the right ear within the 
meaning of 38 C.F.R. § 3.385.  The Veteran does not currently 
have hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test of less than 94 percent.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board notes, however, that no other evidence of 
record reflects the presence of hearing loss of the right ear 
of sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  

Although the Veteran has given his own opinion in his 
testimony that he has a hearing loss disorder which began 
during service, the Board is of the opinion that the 
objective audiology testing conducted by the VA is the only 
evidence which is of record which contains the specific 
findings necessary to judge whether the Veteran's hearing 
loss of the right ear is of sufficient severity to meet the 
criteria to be considered to be a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.  In the 
instant appeal, the Veteran may sincerely have noticed a 
decreased hearing ability.  Nevertheless, VA regulations 
under 38 C.F.R. § 3.385 as set forth above provide the 
parameters of a recognized hearing loss disability for 
compensation purposes.  Only medical evidence may support 
that.  In the case at hand, the hearing test results for the 
right ear do not meet the qualifications of 38 C.F.R. 
§ 3.385.  Accordingly, the Board concludes that right ear 
hearing loss was not incurred in or aggravated by service.


ORDER

Service connection for hearing loss of the right ear is 
denied.




REMAND

The Veteran contends that he developed a right elbow disorder 
during service.  The VA has a duty to afford a Veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006).  In the present case, there is medical 
evidence showing a current disability, presumptive evidence 
of an injury in service, and evidence indicating a possible 
relationship to current disability.  A service medical record 
dated in April 1999 reflects that he was treated for right 
elbow pain which the treating physician attributed to 
golfer's elbow.  The Veteran has presented a history of 
continuous symptoms since that time.  In addition, post 
service medical evidence such as a private treatment record 
dated in January 2006 reflects that the Veteran has a current 
disability diagnosed as medial epicondylitis.  In light of 
these factors, the Board concludes that an examination is 
required to determine the likelihood that the current right 
elbow problems are related to service.  

With respect to the claim for service connection for 
sinusitis, the Board notes that the service medical records 
reflect treatment for sinusitis in May 1998.  There are also 
post service records showing a disability such as an 
examination conducted on behalf of the VA in April 2000 which 
reflects a diagnosis of maxillary sinusitis.  The Veteran has 
already been granted service connection for allergic 
rhinitis.  The Board concludes that a medical opinion is 
required to determine whether the Veteran currently has 
sinusitis which is related to the episode of sinusitis in 
service, or which is secondary to the rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any right elbow 
orthopedic disabilities which the Veteran 
may currently have.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorder.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found right elbow disability is as likely 
as not (i.e., is there a 50 percent or 
greater likelihood) related to the right 
elbow symptoms noted in service in April 
1999.  

2.  The Veteran should be afforded a VA 
examination for the purpose of determining 
the etiology of any sinusitis he may have.  
The claims file must be made available to 
the examiner for review.  The examiner 
should specifically comment as to the 
likelihood that any currently found 
sinusitis disability is as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) related to the episode of 
sinusitis noted in service.  The examiner 
should also offer an opinion as to the 
likelihood that the Veteran has sinusitis 
that was caused or aggravated by his 
service-connected allergic rhinitis.  

3.  The RO should review the examination 
reports to determine if it is in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


